JAMES, Judge
(concurring):
I agree with the disposition reached by my Brother Heimburg and with most of his reasoning. I agree with his view that we could not possibly have declared 10 years ago in Johanns what the state of facts would be in the cases which followed after-wards. I also agree with his view that the progeny of Johanns all descend from our opinion in that case, directly from our finding of fact, and that the conclusions of law reached by the Court of Military Appeals were made inevitable by our findings of fact. I write because I believe the lead opinion is too gentle. Johanns was wrong as a matter of fact, showed a confused understanding of the custom, was reached by faulty logic, and exceeded our authority. I would overrule it.
The Johanns proposition that there existed no such custom as a matter of law was unsupported by the opinion and refuted by the dissents of Chief Judge Hodgson and, in a different way, Judge Miller, and now by Lieutenant Boyett. I had no doubt then, and I have no doubt now, that, as a matter of fact, there existed then, now, and at the time of Lieutenant Boyett’s trial a general custom of the Air Force that forbids its officers to associate casually with enlisted members (regardless of command *880and “supervisory” relationships) in social, romantic, and sexual settings.12
Such a drastic mistake needs an explanation. The majority in Johanns confused fraternization with caste and policy requirements with customs. That led it to mistaken analysis of the crucial factual issue and presumably to its faulty legal conclusion, too.
I. Caste versus Custom
The Johanns majority conceded that there was such a custom before World War II and that there remained such a custom after the war, though perhaps modified. It then looked to “erosions” of the distinctions expressed in regulations' about housing, messing, and the acknowledgement of marriages between officers and enlisted members and concluded that the custom about fraternization must have gone away with the caste distinctions that such social separations once suggested. Johanns, 17 M.J. at 865-67. Fraternization might once have involved caste, but those days are gone. It does not follow that all of the custom dealing with fraternization passed away, too.
It is a sidelight of Johanns that the majority paused to note the frequency with which fraternization cases have involved “some aberrant conduct.” Johanns, 17 M.J. at 866-67. From that probably accurate sampling of the appellate data the majority mistakenly reasoned that because “officer-enlisted marriages are currently authorized,” 13 the non-aberrant courtship behavior that precedes marriages could not be prosecuted as a violation of the custom. The leap was too big. The outline of the custom is not established by reported appellate decisions, for they describe only episodes in which some criminal response is warranted, episodes which one would expect to involve extreme deviation. To say that the marriage is lawful and must be recognized does not imply that the community that establishes customs has changed its view about either the wisdom of such a marriage or the acceptability of the courtship that precedes it. Indeed, the relative rarity of such marriages — even today — is some evidence that the community which establishes customs has not changed its mind. Even today, 10 years after Johanns, one rarely encounters officer-enlisted romance that is not furtive.
There remains a custom against fraternization. Chief Judge Hodgson and Judges Snyder and Miller explained how and why in Johanns. 17 M.J. at 870, 871, 886-87. It remains because the community of soldiers and airmen recognizes that social relationships between a military superior and a military subordinate create perceptions of favoritism and familiarity that detract from the authority of officers to command unquestioning, undelayed obedience, even to orders that may result in inconvenience, hardship, or death. Fraternization remains an issue because it bears on leadership, discipline, and command. We are a community mainly of good soldiers who do not conduct themselves such that leadership, *881discipline, and command are impaired. Our views of our service are reflected in our views on what is and is not acceptable behavior. The Johanns majority, however, looked simplistically to erosion of caste distinctions and diagnosed the end of the custom prematurely, after only a superficial examination.
II. Regulations and Customs
It is not relevant that, then or now, regulations dilute caste distinctions between officers and enlisted members. An officer can live next door to an enlisted family and yet still insist that the enlisted servicemember show good subordination and still forbid “Dick” and “Tom” conversations over the boundary fence. Officers and enlisted members can assemble at the same restaurants or social and athletic events — even combative sports — and yet the officer can and must insist before, during, and after on good subordination. The officer’s superiors are perfectly correct to insist that the officer shall not permit himself to be so overcome by competitive zeal or to so lubricate his inhibitions as to behave as anything less than an officer. Caste is not the point. Leadership, discipline, and command are the points.
It is not relevant that certain of the technical functional “communities” of the Air Force changed their policies in ways that reduced the separation between officers and enlisted members. To be an officer requires one to be capable of correct behavior without that external support. I have no doubt that such social and residential circumstances as are now the norm expose all of us to easy opportunities to err, for the demand on the officer becomes more exacting as the setting resembles more closely a social setting in civilian life. But the fact that one is less helped and more vulnerable to breaches of the custom does not prove that the custom has died. The custom remains, even though it has become more difficult to meet its standard of behavior. The same might be said of drug abuse: Though the opportunity to abuse illegal drugs seems to be everywhere, the social and legal standards remain unchanged. The standards have not died just because “everyone is doing it.”
The Johanns majority also confused the declarations of policies from the Air Staff with the disestablishment of the custom. Customs arise from common usage. See generally, Manual For Courts-Martial, United States, 1984, Part Y, paragraph 60c(2)(b). They may not be created by declaration from on high.14 Conversely, a custom might be stamped out by policy declarations. Thus, a conviction for disrespect by omitting to salute would not lie if the Secretary decreed through a regulation that saluting was forbidden. However, the policy positions cited by the Johanns majority did not purport to put officers and enlisted members on socially equal footings. They simply eliminated some vestiges of a distant past’s caste system. The one does not necessarily doom the other.
III. Judicial Excess
Those, however, are not the only reasons, or even the principal reasons why I would overrule Johanns. I would do that be*882cause this Court had no business attempting to decree in such general terms the presence or absence of customs in the Air Force. Its duties required only that it determine whether it was necessary (or perhaps how it was necessary) to prove the existence of such a custom as that officer was accused of having violated and then to test that record to determine whether the proof requirement in that case had been met.
We are judges, not the keepers of the Air Force’s history or the arbiters of its traditions. Four judges of this Court declared the custom dead after a poll of the expressions of some “functional area” decision-makers and then purported to declare the collective view of thousands as to what the thousands had established by their behavior. While political and sociological pollsters might be able to do it, we are in a poor position to take polls, and we did a poor job. When military appellate judges do so much more than they need and more than they should, they risk great and needless damage to institutions of unique importance to the nation’s security.
Confused about its role, the Johanns majority held, as a matter of law, that the custom was “so eroded as to make criminal prosecution ... unavailable.” (Emphasis in original.) That exaggerates the role of this Court. If a custom is found to exist, that ends the inquiry. If the custom exists at all, then notice is given, due process is satisfied, and a conviction may be sustained under Article 133 or 134.15 This Court had no legal need to discriminate between customs that can be enforced under Articles 133 and 134 and those which can be enforced administratively, but it clearly did. Johanns, 17 M.J. at 869 n. 21. Volunteering to rank customs in that way, this Court inspected the custom unnecessarily for “erosion” and clearly concluded that enough was left to satisfy administrative needs, id., and in my view that is enough — any is enough — to satisfy all needs. Thus, the conclusion of law in Johanns was based on the same sort of imprecise analysis that led to its conclusion of fact, and it is equally defective.
These flaws so infected the decision in Johanns that it would be not excess to overrule it explicitly and finally, and I would.

. The following published opinions of The Judge Advocate General suggest the vitality in the Air Force of the general custom against fraternization: OpJAGAF 1987/89, 3 Civil Law Op. 632 (lieutenant found unqualified for promotion because of unprofessional relationship with airman whom he married): OpJAGAF 1986/156, 3 Civil Law Op. 515 (lieutenant found unqualified for promotion because she fraternized with airman, among other reasons): OpJAGAF 1986/95, 3 Civil Law Op. 422 (same); OpJAGAF 1985/24, 3 Civil Law Op. 125 (officer involuntarily separated from service because of fraternization with enlisted husband of enlisted wife whom officer supervised); OpJAGAF 1985/13, 3 Civil Law Op. 104 (officer involuntarily separated because of fraternization); OpJAGAF 1983/35, 2 Civil Law Op. 559 (same; “There is a custom____”).
It is emphatically not the point here that The Judge Advocate General holds the opinions reported, for the general existence of the custom is simply not susceptible to adjudication by lawyers on appellate review, as if a custom might be established by legal precedent. However, the advice given in the cited opinions, though sometimes deferential to the authority of this Court in its own jurisdiction, contrasts with the position taken in Johanns. See abo OpJAGAF 1985/60, 3 Civil Law.Op. 178 (discussing effect of Johanns on adverse personnel actions); OpJAGAF 1971/69, 1 Civil Law Op. 189 (“There is a custom____”).


. As if they might be forbidden. I am dubious of any suggestion that the military services had any legal choice other than to "authorize” officer-enlisted marriages.


. Of course, a command from on high, stated in a regulation, becomes equally enforceable under Article 92, UCMJ, 10 U.S.C. § 892 (1988), and it has the advantage of certainty and convenience in proof. The oft-repeated suggestion that the Air Force would do well to proclaim its view in a regulation may be correct, and the Air Force has done so. See Air Force Regulation 35-62, "Policy on Fraternization and Professional Relationships” (16 April 1990), and AFR 30-1, "Air Force Standards of Conduct,” para. 7 (4 May 1983). One of those regulations, AFR 30-1, declares itself to be nonpunitive (though perhaps evidence of our customs), and the other seems not to have been intended to be punitive, though we do not decide that today.
Regulations, however, are now and have always been legally irrelevant when the prosecution is not for disobedience under Article 92 but is instead for “conduct unbecoming” under Article 133 or the parallel conduct under Article 134. In the latter cases, the policy proclamations of the headquarters are not offended, but the commonly held views of the responsible members of the community may be, and those views may supply the needed notice in the form of customs. Regulations are simply red herrings in cases like Johanns and this case, in which the pleadings allege violations of Articles 133 or 134. The fact that there may be a better or easier way to deal with the problematical conduct does not mean that a conviction gotten the hard way is illegal.


. Neither is it significant that, according to the Johanns majority, enforcement of the custom lapsed during World War II and that fraternization of that era did not affect discipline. The question before the Court in 1983 was whether there existed such a custom, not its enforcement history and not the effects of conduct that deviated from the customary.